Exhibit 10.20

COCRYSTAL DISCOVERY, INC.
 
SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (the "Agreement") is entered into as of September
13, 2011 by and between Cocrystal Discovery, Inc., a Delaware corporation (the
"Company"), and Teva Pharmaceutical Industries Limited, a limited share company
organized under the laws of Israel ("Teva").  Capitalized terms used herein but
not otherwise defined herein shall have the meanings ascribed to such term in
Exhibit C attached hereto.
 
RECITALS
 
Teva wishes to purchase, and the Company wishes to sell and issue, shares of the
Company's Common Stock, $0.0001 par value per share (the "Shares"), for cash
consideration in one or more Closings (as defined below), on the terms and
conditions set forth in this Agreement.  Contemporaneous with the execution and
delivery of this Agreement, the Company and Teva are entering into that certain
Research and Collaboration Agreement dated as of September 13, 2011 (the
"Research Agreement") and that certain Exclusive License Option Agreement dated
as of September 13, 2011 (the "License Agreement").
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants set forth below and in the Research Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto agree as follows:
 
1. Purchase and Sale of Shares.
 
(a) Purchase and Sale of Shares.  On or prior to each Closing (as defined
below), the Company shall have authorized the sale and issuance to Teva of such
number of Shares as determined pursuant to this Agreement for such
Closing.  Subject to the terms and conditions of this Agreement and the Research
Agreement, Teva shall purchase at the applicable Closing, and the Company shall
sell and issue to Teva at such Closing, the number of Shares for such Closing as
determined pursuant to the applicable subsection of Section 2(a) below at a
purchase price per Share for such Closing as determined pursuant to the
applicable subsection of Section 2(a) below.
 
(b) Use of Proceeds.  The proceeds from each Closing as set forth in Section
2(b)(ii) below shall be used in accordance with the terms of the Research
Agreement.
 
2. Closing; Delivery.
 
(a) Closing.  Each event in which Teva shall purchase, and the Company shall
sell and issue, Shares under this Agreement shall be deemed a "Closing," unless
otherwise specified.
 
(i) Initial Closing.  Fourteen (14) days from and after the date first above
written, the initial purchase and sale of a portion of the Shares under this
Agreement shall take place at the offices of Perkins Coie LLP, 1201 Third
Avenue, Suite 4800, Seattle, Washington, or such other place and time as the
Company and Teva mutually determine in writing (the "Initial Closing").  The
aggregate purchase price of the Shares purchased at the Initial Closing, the
number of Shares purchased at the Initial Closing and the purchase price per
share of such Shares is set forth on Exhibit A under the heading "Initial
Closing."
 

 
 

--------------------------------------------------------------------------------

 

(ii) First Target - Second Closing.  Subject to Section 2(a)(vii) below, if (A)
Teva provides written notice to the Company of Teva's intent to exercise its
option for the Second Investment in the First Target pursuant to the terms and
subject to the conditions of the Research Agreement, (B) the Company has
delivered a preliminary, updated Disclosure Schedule (as hereinafter defined) to
Teva within ten (10) days after the Company has received Teva’s notice as set
forth in Subsection (A) above, and (C) Teva, in its sole discretion, decides
within thirty (30) days after receipt of such Disclosure Schedule to exercise
its option and to purchase the Shares to be issued with respect to the Second
Investment in the First Target, as determined pursuant to the terms of this
Agreement, and provides written notice of such purchase decision to the Company
within such period, then such purchase and sale shall take place at the offices
of Perkins Coie LLP, 1201 Third Avenue, Suite 4800, Seattle, Washington at 11:00
a.m. Pacific time on the date that is ten (10) days following the date upon
which Teva's notice to the Company of such purchase decision is deemed
effectively given, or such other place, date and time as the Company and Teva
mutually determine in writing.  The aggregate purchase price for the Shares
purchased at such Closing shall be $7,500,000.  The purchase price per share of
the Shares purchased at such Closing and the number of Shares purchased at such
Closing shall be determined by the Company and Teva in accordance with the
provisions of the attached Exhibit B.
 
(iii) Second Target – First Closing.  Subject to Section 2(a)(vii) below, if (A)
Teva provides written notice to the Company of Teva's intent to exercise its
option for the Initial Investment in the Second Target pursuant to the terms and
subject to the conditions of the Research Agreement, (B) the Company has
delivered a preliminary, updated Disclosure Schedule to Teva within ten (10)
days after the Company has received Teva’s notice as set forth in Subsection (A)
above, and, and (C) Teva, in its sole discretion, decides within thirty (30)
days after receipt of such Disclosure Schedule to exercise its option and to
purchase the Shares to be issued with respect to the Initial Investment in the
Second Target, as determined pursuant to the terms of this Agreement, and
provides written notice of such decision to the Company within such period, then
such purchase and sale shall take place at the offices of Perkins Coie LLP, 1201
Third Avenue, Suite 4800, Seattle, Washington at 11:00 a.m. Pacific time on the
date that is ten (10) days following the date upon which Teva's notice to the
Company of such purchase decision is deemed effectively given, or such other
place, date and time as the Company and Teva mutually determine in writing.  The
aggregate purchase price for the Shares purchased at such Closing shall be
$7,500,000.  The purchase price per share of the Shares purchased at such
Closing and the number of Shares purchased at such Closing shall be determined
by the Company and Teva in accordance with the provisions of the attached
Exhibit B.
 
(iv) Second Target – Second Closing.  Subject to Section 2(a)(vii) below, if (A)
Teva provides written notice to the Company of Teva's intent to exercise its
option for the Second Investment in the Second Target pursuant to the terms and
subject to the conditions of the Research Agreement, (B) the Company has
delivered a preliminary, updated Disclosure Schedule to Teva within ten (10)
days after the Company has received Teva’s notice as set forth in Subsection (A)
above, and, and (C) Teva, in its sole discretion, decides within thirty (30)
days after receipt of such Disclosure Schedule to exercise its option and to
purchase the Shares to be issued with respect to the Second Investment in the
Second Target, as determined pursuant to the terms of this Agreement, and
provides written notice of such decision to the Company within such period, then
such purchase and sale shall take place at the offices of Perkins Coie LLP, 1201
Third Avenue, Suite 4800, Seattle, Washington at 11:00 a.m. Pacific time on the
date that is ten (10) days following the date upon which Teva's notice to the
Company of such purchase decision is deemed effectively given, or such other
place, date and time as the Company and Teva mutually determine in writing.  The
aggregate purchase price for the Shares purchased at such Closing shall be
$7,500,000.  The purchase price per share of the Shares purchased at such
Closing and the number of Shares purchased at such Closing shall be determined
by the Company and Teva in accordance with the provisions of the attached
Exhibit B.

 
 

--------------------------------------------------------------------------------

 

(v) Third Target – First Closing.  Subject to Section 2(a)(vii) below, if (A)
Teva provides written notice to the Company of Teva's intent to exercise its
option for the Initial Investment in the Third Target pursuant to the terms and
subject to the conditions of the Research Agreement, (B) the Company has
delivered a preliminary, updated Disclosure Schedule to Teva within ten (10)
days after the Company has received Teva’s notice as set forth in Subsection (A)
above, and, and (C) Teva, in its sole discretion, decides within thirty (30)
days after receipt of such Disclosure Schedule to exercise its option and to
purchase the Shares to be issued with respect to the Initial Investment in the
Third Target, as determined pursuant to the terms of this Agreement, and
provides written notice of such decision to the Company within such period, then
such purchase and sale shall take place at the offices Perkins Coie LLP, 1201
Third Avenue, Suite 4800, Seattle, Washington at 11:00 a.m. Pacific time on the
date that is ten (10) business days following the date upon which Teva's notice
to the Company of such purchase decision is deemed effectively given, or such
other place, date and time as the Company and Teva mutually determine in
writing.  The aggregate purchase price of the Shares purchased at such Closing
shall be $7,500,000.  The purchase price per share of the Shares purchased at
such Closing, and the number of Shares purchased at such Closing shall be
determined by the Company and Teva in accordance with the provisions of the
attached Exhibit B.
 
(vi) Third Target – Second Closing.  Subject to Section 2(a)(vii) below, if (A)
Teva provides written notice to the Company of Teva's intent to exercise its
option for the Second Investment in the Third Target pursuant to the terms and
subject to the conditions of the Research Agreement, (B) the Company has
delivered a preliminary, updated Disclosure Schedule to Teva within ten (10)
days after the Company has received Teva’s notice as set forth in Subsection (A)
above, and, and (C) Teva, in its sole discretion, decides within thirty (30)
days after receipt of such Disclosure Schedule to exercise its option and to
purchase the Shares to be issued with respect to the Second Investment in the
Third Target, as determined pursuant to the terms of this Agreement, and
provides written notice of such decision to the Company within such period, then
such purchase and sale shall take place at the offices of Perkins Coie LLP, 1201
Third Avenue, Suite 4800, Seattle, Washington at 11:00 a.m. Pacific time on the
date that is ten (10) days following the date upon which Teva's notice to the
Company of such purchase decision is deemed effectively given, or such other
place, date and time as the Company and Teva mutually determine in writing.  The
aggregate purchase price of the Shares purchased at such Closing shall be
$7,500,000.  The purchase price per share of the Shares purchased at such
Closing and the number of Shares purchased at such Closing shall be determined
by the Company and Teva in accordance with the provisions of the attached
Exhibit B.
 
(vii) Notice and Funding Requirements.  Notwithstanding anything in this
Agreement to the contrary, the time periods within which the Initial Investments
and the Second Investments are to be made as set forth in the Research Agreement
shall not be delayed, and Teva shall initiate its notice process under the
applicable subsection of Section 2(a) early enough in order to complete its
purchase of Shares pursuant to this Agreement, if at all, within the time frames
for equity investments set forth in the applicable provision of Sections 4.1.1
and 4.1.2 of the Research Agreement.
 
(b) Closing Deliverables.
 
(i) Company.  At each Closing, the Company shall deliver to Teva:
 
(A) a certificate representing the Shares being purchased by Teva at such
Closing, registered in the name of Teva;
 
(B) a certificate, in form and substance reasonably satisfactory to Teva,
executed by an officer of the Company certifying on behalf of the Company:
 
(1) that the representations and warranties of the Company contained in Section
3 of the Agreement and Section 8.2 of the Research Agreement, except as set
forth on the Disclosure Schedule delivered to Teva in connection with such
Closing, are true and correct as of the date of such Closing; and

 
 

--------------------------------------------------------------------------------

 

(2) that the Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
and the Research Agreement to be performed, satisfied or complied with by the
Company at or prior to such Closing;
 
(C) a Disclosure Schedule dated as of the date of such Closing; and
 
(D) any other documents reasonably requested by Teva or its counsel in
connection with such Closing, including, without limitation, a customary
secretary's certificate.
 
(ii) Teva.  At each Closing, Teva shall deliver to the Company payment of
$7,500,000 in immediately available funds by wire transfer to a bank account
designated by the Company at least three (3) days prior to such Closing.
 
(c) Schedule of Investments.  The Company shall update Exhibit A to this
Agreement after each Closing to reflect the number of Shares purchased at such
Closing and the purchase price per share of such Shares (in each case as
determined pursuant to the applicable subsection of Section 2(a)), which update
shall not be considered an amendment to this Agreement or otherwise require the
consent of Teva.
 
3. Representations and Warranties of the Company.  The Company shall deliver a
disclosure schedule (a "Disclosure Schedule") to Teva in connection with each
Closing pursuant to the provisions of Section 2(b)(i)(C).  The Company hereby
represents and warrants to Teva that, except as set forth on the Disclosure
Schedule delivered to Teva in connection with the applicable Closing, the
statements in the following paragraphs are all true and correct as of
immediately prior to the applicable Closing:
 
(a) Organization, Valid Existence and Corporate Power.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to own its properties and carry on its business as currently
conducted.  The Company is duly qualified to transact business and is in valid
existence in the State of Washington, and is duly qualified to transact business
and is in good standing in each other jurisdiction in which the failure to so
qualify would have a material adverse effect on its business, financial
condition or operating results.
 
(b) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and the authorization, issuance and delivery of the Shares has
been taken or will be taken prior to such Closing.  This Agreement constitutes a
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting enforcement of creditors' rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
(c) Valid Issuance of Shares.  The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and liens or encumbrances created by or imposed by Teva.  Based
in part upon the representations of Teva in Section 4 of this Agreement, the
Shares will be issued in compliance with all applicable federal and state
securities laws.

 
 

--------------------------------------------------------------------------------

 

(d) Capitalization.  The equity capitalization of the Company as of immediately
prior to the Closing is as set forth on Section 3(d) of the Disclosure
Schedule.  Except for (i) the conversion privileges of the Series A Preferred
Stock, (ii) the right of first offer set forth in the Investors Rights
Agreement, (iii) stock options issued under the Company's 2007 Equity Incentive
Plan, as amended (the "Plan"), and (iv) as provided in this Agreement or in the
applicable Disclosure Schedule, there are no options, warrants, conversion
privileges or other rights (or agreements for any such rights) outstanding to
purchase or otherwise obtain from the Company any of the Company's securities.
 
(e) Subsidiaries.  The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity,
except as set forth in Section 3(e) of the Disclosure Schedule.  The Company is
not a participant in any joint venture, partnership, or similar arrangement.
 
(f) Governmental Consents and Filings.  No consent, approval, order, or
authorization of, or registration, qualification, designation, declaration, or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for filings pursuant to applicable state
securities laws and Regulation D of the Securities Act of 1933, as amended (the
"Securities Act").
 
(g) Financial Statements.
 
(i) Attached as Section 3(g) of the Disclosure Schedule are copies of (a) the
consolidated audited balance sheets of the Company as of the last day of the
most recently completed fiscal year and the related audited statements of income
and cash flows for the year then ended (the “Annual Financial Statements”) and
(b) the consolidated unaudited balance sheet of the Company as of the last day
of the most recently completed fiscal quarter of the Company ended not less than
forty five (45) days before the applicable Closing (the “Balance Sheet”) and the
related consolidated unaudited statements of income and cash flows for the
period then ended (together with the Annual Financial Statements, the “Financial
Statements”); provided, however that if the Company does not have Audited
Financial Statements, the Company shall provide the unaudited balance sheet of
the Company as of the last day of the most recently completed fiscal quarter of
the Company ended not less than forty five (45) days before the applicable
Closing and the related unaudited statements of income and cash flows for such
quarter, and such unaudited statements shall constitute the “Financial
Statements” for the purposes of this Agreement.  The Financial Statements,
including any related notes thereto, (i) have been prepared in accordance with
GAAP, consistently applied throughout the periods covered thereby, except as
otherwise noted therein, (ii) fairly present, in all material respects, the
financial condition and results of operations of the Company as of the
respective dates thereof and for the respective periods covered thereby and
(iii) have been prepared from, and are in accordance with, the books and records
of the Company.
 
(ii) Except as reflected in the Financial Statements, the Company has no
material liability or obligation, absolute or contingent (individually or in the
aggregate), except (A) obligations and liabilities incurred after the date of
the Balance Sheet in the ordinary course of business that are not material,
individually or in the aggregate, and (B) obligations under contracts made in
the ordinary course of business that would not be required to be reflected in
financial statements prepared in accordance with generally accepted accounting
principles.

 
 

--------------------------------------------------------------------------------

 

(h) Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge, or investigation pending or, to the Company's knowledge,
currently threatened in writing against the Company that questions the validity
of this Agreement or the right of the Company to enter into this Agreement, or
to consummate the transactions contemplated hereby, or that might result, either
individually or in the aggregate, in a Material Adverse Effect, or any change in
the current equity ownership of the Company, nor is the Company aware that there
is any reasonable basis for the foregoing.  The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment, or decree of
any court or government agency or instrumentality, and to the Company's
knowledge no officer of the Company is a party or subject to any of the
foregoing with respect to such officer's role with the Company.  There is no
action, suit, proceeding, or investigation by the Company currently pending or
which the Company intends to initiate.
 
(i) Intellectual Property.  A complete list of all of the Company's applications
for or registrations of any patents, trademarks, service marks, trade names,
copyrights and Internet domain names owned by the Company is set forth on
Section 3(i) of the Disclosure Schedule.   To the knowledge of the Company, the
Company owns, or is validly licensed or otherwise possesses or reasonably
believes that it can obtain on commercially reasonable terms legally enforceable
rights to use, all right, title and interest in and to the Intellectual Property
necessary to enable the Company to carry out the R&D Program as presently
proposed to be conducted and to conduct the business of the Company as presently
conducted.  The Company has not received any written notices of infringement or
misappropriation from any Person with respect to the Intellectual Property
owned, licensed or otherwise used by the Company.  To the Company's knowledge,
the use of the Intellectual Property used by the Company to conduct its business
as presently conducted and for the performance of the R&D Program as presently
proposed to be conducted does not infringe any Intellectual Property rights of
any Person.  To the Company's knowledge, there is no unauthorized use,
infringement or misappropriation of the Intellectual Property owned by the
Company by any third party.
 
(j) Compliance with Other Instruments.  The Company is not in violation of any
provision of its Restated Certificate or Bylaws.  The Company is not in material
violation or material default (i) of any judgment, order, writ, or decree
applicable to it or to which it is a party, (ii) under any instrument, note,
indenture or mortgage to which it is a party, (iii) under any lease, agreement,
contract or purchase order to which it is a party that is required to be listed
on the Disclosure Schedule or (iv) of any provision of any federal or state
statute, rule or regulation applicable to the Company.  The execution, delivery,
and performance of this Agreement and the Research Agreement, and the
consummation of the transactions contemplated by this Agreement and the Research
Agreement, will not result in any material violation of the Company's Restated
Certificate or Bylaws or any material violation or material default of the terms
or provisions of the items referred to in clauses (i)-(iv) of this Section 3(j),
or constitute, with or without the passage of time and giving of notice, either
(x) a violation of or default under any of the foregoing or (y) an event which
results in the creation of any lien, charge, or encumbrance upon any assets of
the Company or the suspension, revocation, forfeiture or nonrenewal of any
permit or license applicable to the Company.  Neither the Company nor any of its
subsidiaries is engaged, nor, to the Company's knowledge, has any officer,
director, employee, or agent of the Company or any of its subsidiaries engaged,
in any act or practice which would constitute a violation of the Foreign Corrupt
Practices Act of 1977, or any rules or regulations promulgated
thereunder.  There is not now, and there never has been, any employment by the
Company or any of its subsidiaries, or beneficial ownership in the Company or
any of its subsidiaries by, any governmental or political official in any
country in the world.  To the Company's knowledge, the Company and each of its
respective officers, directors, employees and agents are in compliance with and
have not violated the U.S. money laundering laws or regulations, the U.S. Bank
Secrecy Act, as amended by the USA Patriot Act of 2001 (including any
recordkeeping or reporting requirements thereunder), or the anti-money
laundering laws or regulations of any jurisdiction.

 
 

--------------------------------------------------------------------------------

 

(k) Agreements; Actions.
 
(i) Except for the terms of this Agreement and the Research Agreement and as
listed on Section 3(k) of the Disclosure Schedule, there are no agreements,
understandings, instruments, contracts, or proposed transactions, or judgments,
orders, writs, or decrees, to which the Company is a party or by which it is
bound that involve (A) obligations of, or payments to, the Company in excess of
$25,000 in any fiscal year, (B) the license of any patent, copyright, trademark,
trade secret or other Intellectual Property right to or from the Company (other
than standard end-user licenses for off the shelf software products used by the
Company in its business, or licenses of the Company's Intellectual Property
granted by the Company in the ordinary course of its business) or (C) the grant
of rights to develop, license, distribute or sell its products or services to
any other person outside of the ordinary course of business.
 
(ii) Since the date of the Balance Sheet, the Company has not (A) declared or
paid any dividends or authorized or made any distribution upon or with respect
to any class or series of its capital stock, (B) incurred any indebtedness for
borrowed money or incurred any other liabilities individually in excess of
$25,000 or in excess of $100,000 in the aggregate, (C) made any loans or
advances to any person or entity, other than ordinary advances for travel
expenses, or (D) sold, exchanged or otherwise disposed of any of its material
assets or material rights, other than the sale of its inventory in the ordinary
course of business.  For the purposes of subsections (i) and (ii) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts,
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated with that person or
entity) shall be aggregated for the purposes of meeting the individual minimum
dollar amounts of each such subsection.
 
(l) Related Party Transactions.
 
(i) Other than agreements or understandings pertaining to (A) standard employee
benefits generally made available to all employees, (B) standard director and
officer indemnification agreements approved by the Board of Directors, (C) the
purchase of shares of the Company's capital stock, (D) options to purchase
shares of the Company's common stock under the Plan and (E) standard employee
offer letters and the Company's standard Invention, Proprietary Information and
Noncompetition Agreement, there are no agreements, understandings or proposed
transactions between the Company and any of its employees, officers, or
directors or their affiliates.
 
(ii) The Company is not indebted, directly, or indirectly, to any of its
employees, officers or directors, or to their respective affiliates, spouses or
children, other than in connection with customary and reasonable expenses or
advances of such expenses of employees incurred in the ordinary course of
business.  None of the Company's employees, officers or directors, or any
members of their immediate families, or any affiliate thereof, are, directly or
indirectly, indebted to the Company or, to the Company's knowledge, have any
direct or indirect ownership interest in (A) any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship
or (B) any firm or corporation which competes with the Company, other than
ownership positions in publicly traded companies not exceeding two percent of
the outstanding capital stock thereof.  None of the Company's employees,
officers or directors or, to the Company's knowledge, any members of their
immediate families are, directly or indirectly, interested in any material
contract with the Company.  The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm, or corporation.
 
(m) Rights of Registration and Voting Rights.  Except as provided in the
Investors Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities.  Except as contemplated in the Voting Agreement, no stockholder of
the Company has entered into any agreements with respect to the voting of shares
of capital stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 

(n) Title to Assets.  The property and assets that the Company owns are free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company's ownership or use of such property or
assets.  With respect to the property and assets it leases, the Company is in
material compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims, or encumbrances other than those
of the lessors of such property or assets.
 
(o) Changes.  Since the date of the Balance Sheet, there has not been:
 
(i) any change in the financial condition, business, assets or results of
operations of the Company from that reflected in the Financial Statements,
except changes in the ordinary course of business that have not been,
individually, or in the aggregate, materially adverse;
 
(ii) any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties or financial
condition of the Company;
 
(iii) any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
(iv) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not materially adverse to the Company;
 
(v) any change to a material contract or agreement to which the Company is a
party or subject;
 
(vi) any material change in any compensation arrangement or agreement with any
officer or director;
 
(vii) any resignation or termination of employment of any officer or key
employee of the Company;
 
(viii) any mortgage, pledge, transfer of a security interest in or lien created
by the Company with respect to any of its properties or assets, except liens for
taxes not yet due or payable;
 
(ix) any loans or guarantees made by the Company to or for the benefit of its
employees, officers, or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of
business;
 
(x) any declaration, setting aside or payment or other distribution in respect
to any of the Company's capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;
 
(xi) any sale, assignment, or transfer of any patents, trademarks, copyrights,
trade secrets, or other Intellectual Property rights, other than in the ordinary
course of the Company's business; or
 
(xii) any arrangement or commitment by the Company to do any of the things
described in this Section 3(o).

 
 

--------------------------------------------------------------------------------

 

(p) Tax Matters.  There are no federal, state, county, local or foreign taxes
dues and payable by the Company that have not been timely paid.  There are no
accrued and unpaid federal, state, country, local or foreign taxes of the
Company which are due, whether or not assessed or disputed.  There have been no
examinations or audits of any tax returns or reports by any applicable federal,
state, local or foreign governmental agency.  The Company has duly and timely
filed all federal, state, county, local and foreign tax returns required to have
been filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year.
 
(q) Insurance.  The Company has in full force and effect fire, general
liability, and casualty insurance policies with extended coverage, in such
amounts (subject to reasonable deductions) as customarily carried by similar
companies at equivalent stages of development.
 
(r) Employee Matters.
 
(i) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
contract, commitment, or arrangement with any labor union, and no labor union
has requested or, to the knowledge of the Company, has sought to represent any
of the employees, representatives, or agents of the Company.  There is no strike
or other labor dispute involving the Company pending, or to the knowledge of the
Company threatened, which could have a material adverse effect on the Company's
business, financial condition or operating results, nor is the Company aware of
any labor organization activity involving its employees.
 
(ii) Each officer and key employee of the Company is currently devoting
substantially all of his or her business time to the conduct of the business of
the Company.  The Company is not aware that any officer or key employee is
planning to work less than full time at the Company.  The Company is not aware
that any officer or key employee, or that any group of key employees, intends to
terminate his, her, or their employment with the Company, nor does the Company
have a present intention to terminate the employment of any of the foregoing
individuals.  No officer or key employee is currently working or, to the
Company's knowledge, plans to work for a competitive enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.
 
(iii) The employment of each officer and employee of the Company is terminable
at the will of the Company, and upon termination of the employment of each such
officer and employee, no severance or other payments will become due.
 
(iv) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors.  The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining.  The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.
 
(s) Permits.  The Company has all franchises, permits, licenses, and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to cause a Material Adverse Effect.  The Company is not
in default under any of such franchises, permits, licenses or other similar
authority.

 
 

--------------------------------------------------------------------------------

 

(t) Benefit Plans.  Section 3(t) of the Disclosure Schedule sets forth each
employee benefit plan maintained, established, or sponsored by the Company, or
which the Company participates in or contributes to, which is subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  The
Company has made all required contributions and has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title 1(B) of ERISA, and has complied in all
material respects with all applicable laws for any such employee benefit plan.
 
(u) Environmental and Safety Laws.  Except as disclosed on Section 3(u) of the
Disclosure Schedule, to the Company's knowledge the Company is not in violation
of any applicable statute, law, or regulation relating to the environment or
occupational health and safety, and to the Company's knowledge no material
expenditures are or will be required in order to comply with any such existing
statute, law, or regulation.
 
(v) No Deemed Liquidation.  The issuance of Shares to Teva pursuant to the terms
of this Agreement do not constitute a “Deemed Liquidation,” as such term is
defined in the Restated Certificate.
 
(w) No Additional Shares of Common Stock.  The Shares issued to Teva pursuant to
the terms of this Agreement do not constitute “Additional Shares of Common
Stock,” as such term is defined in the Restated Certificate.
 
(x) Disclosure.  The representations and warranties of the Company contained in
this Agreement, as qualified by the Disclosure Schedule, and in the exhibits
attached hereto do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which they
were made.
 
4. Representations and Warranties of Teva.  Teva hereby represents and warrants
to the Company that the statements in the following paragraphs are all true and
correct as of immediately prior to the applicable Closing:
 
(a) Organization, Valid Existence and Corporate Power.  Teva is a corporation
duly organized, validly existing, and in good standing under the laws of Israel,
and has all requisite corporate power and authority to own its properties and
carry on its business as currently conducted.
 
(b) Authorization.  All corporate action on the part of Teva, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and Teva's performance of all of its obligations
under this Agreement has been taken.  This Agreement constitutes a valid and
legally binding obligation of Teva, enforceable against Teva in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors' rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
(c) Purchase Entirely for Own Account.  The Shares to be acquired by Teva will
be acquired for investment for Teva's own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and Teva
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, Teva further represents
that it does not presently have any contract, undertaking, agreement, or
arrangement with any person or entity to sell, transfer or grant participations
to such person or entity or to any third person or entity, with respect to any
of the Shares.  Teva has not been formed for the specific purpose of acquiring
the Shares.
 
(d) Disclosure of Information.  Teva has had an opportunity to discuss the
Company's business, management, financial affairs and the terms and conditions
of the offering of the Shares with the Company's management.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 3 of this Agreement or the right of Teva to rely thereon.

 
 

--------------------------------------------------------------------------------

 

(e) Restricted Securities.  Teva understands that the Shares have not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Teva's representations as expressed herein.  Teva understands that
the Shares are "restricted securities" under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Teva must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Teva acknowledges
that the Company has no obligation to register or qualify the Shares for resale.
 
(f) No Public Market.  Teva understands that no public market now exists for the
Shares, and that the Company has made no assurances that a public market will
ever exist for the Shares.
 
(g) Accredited Investor.  Teva is an "accredited investor" as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(h) Investment Representations, Warranties and Covenants by Non-U.S. Persons.
 
(i) This Agreement is made by the Company with Teva, who is a Non-U.S. person
(as defined below), in reliance upon Teva's representations, warranties and
covenants made in this Section 4(h).  As used herein, the terms "United States"
and "U.S. person" have the meanings ascribed to such terms in Rule 902 of
Regulation S.  As used herein, the term "Non-U.S. person" means any person who
is not a U.S. person or is deemed not to be a U.S. person under Rule 902(k)(2)
of Regulation S.
 
(ii) Teva has been advised and acknowledges that:
 
(A) the Shares have not been, and when issued, will not be, registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country;
 
(B) in issuing and selling the Shares to Teva pursuant hereto, the Company is
relying upon the "safe harbor" provided by Regulation S and/or on Section 4(2)
under the Securities Act;
 
(C) it is a condition to the availability of the Regulation S "safe harbor" that
the Shares not be offered or sold in the United States or to a U.S. person until
the expiration of a one-year "distribution compliance period" (or a six-month
"distribution compliance period," if the issuer is a "reporting issuer," as
defined in Regulation S) following the date of the applicable Closing; and
 
(D) notwithstanding the foregoing, prior to the expiration of the one-year
"distribution compliance period" (or six-month "distribution compliance period,"
if the issuer is a "reporting issuer," as defined in Regulation S) after the
Closing (the "Restricted Period"), the Shares may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (1) if the offer or sale is within the United
States or to or for the account of a U.S. person, the securities are offered and
sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (2) the offer and sale is outside the
United States and to other than a U.S. person.
 
(iii) Teva agrees that with respect to the Shares, until the expiration of the
Restricted Period:
 
(A) Teva, its agents and its representatives have not and will not solicit
offers to buy, offer for sale or sell any of the Shares, or any beneficial
interest therein in the United States or to or for the account of a U.S. person;
 
 
 

--------------------------------------------------------------------------------

 

(B) notwithstanding the foregoing, the Shares may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (1) if the offer or sale is within the United
States or to or for the account of a U.S. person, the securities are offered and
sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (2) the offer and sale is outside the
United States and to other than a U.S. person; and
 
(C) Teva shall not engage in hedging transactions with regard to the Shares
unless in compliance with the Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration statement.
Teva agrees that after the Restricted Period, the Shares may be offered or sold
within the United States or to or for the account of a U.S. person only pursuant
to applicable securities laws.
 
(iv) Teva has not engaged, nor is it aware that any party has engaged, and Teva
will not engage or cause any third party to engage, in any directed selling
efforts (as such term is defined in Regulation S) in the United States with
respect to the Shares.
 
(v) Teva: (A) is domiciled and has its principal place of business outside the
United States; (B) certifies it is not a U.S. person and is not acquiring the
Shares for the account or benefit of any U.S. person; and (C) at the time of the
date of the applicable Closing, Teva or persons acting on Teva's behalf in
connection therewith will be located outside the United States.
 
(vi) At the time of offering to Teva and communication of Teva's order to
purchase the Shares at each Closing, and at the time of Teva's execution of this
Agreement, Teva or persons acting on Teva's behalf in connection therewith were
located outside the United States.
 
(vii) Teva is not a "distributor" (as defined in Regulation S) or a "dealer" (as
defined in the Securities Act).
 
(viii) Teva acknowledges that the Company shall make a notation in its stock
books regarding the restrictions on transfer set forth in this Section 4(h) and
shall transfer such shares on the books of the Company only to the extent
consistent therewith.  In particular, Teva acknowledges that the Company shall
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration.
 
(ix) Teva hereby represents that it has satisfied the requirements of the laws
of its jurisdiction of formation and its principal place of business in
connection with any invitation to subscribe for or purchase the Shares or any
use of this Agreement, including (A) the legal requirements within such
jurisdictions for the purchase of the Shares, (B) any foreign exchange
restrictions applicable to such purchase, (C) any governmental or other consents
that may need to be obtained, and (D) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Shares.  Teva's subscription and payment for and continued
beneficial ownership of the Shares will not violate any applicable securities or
other laws of its relevant jurisdictions.
 
 
 

--------------------------------------------------------------------------------

 

(i) Legends.  The Shares and any securities issued in respect of or exchange for
the Shares shall bear the following legends (in addition to any other legend
required by this Agreement or under applicable securities laws):
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.  THIS
CERTIFICATE MUST BE SURRENDERED TO THE CORPORATION OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A CERTAIN SHARE PURCHASE AGREEMENT BETWEEN THE
CORPORATION AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE CORPORATION.
 
THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A CERTAIN VOTING AGREEMENT (A COPY OF
WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE CORPORATION), AND BY
ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID
VOTING AGREEMENT.
 
THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND BETWEEN THE
STOCKHOLDER, THE CORPORATION AND CERTAIN HOLDERS OF STOCK OF THE CORPORATION,
AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST
SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE CORPORATION."
 
Each holder of Shares consents to the Company making a notation in its records
and giving instructions to any transfer agent of the Shares in order to
implement the restrictions on transfer set forth in this Agreement.
 
5. Transfer Restrictions.
 
(a) The Shares shall not be sold, pledged or otherwise transferred, and the
Company shall not recognize and shall issue stop-transfer instructions to its
transfer agent with respect to any such sale, pledge or transfer, except upon
the conditions specified in this Agreement (which conditions are intended to
ensure compliance with the provisions of the Securities Act).

 
 

--------------------------------------------------------------------------------

 

(b) The holder of each certificate representing Shares, by acceptance thereof,
agrees to comply in all respects with the provisions of this Agreement.  Before
any proposed sale, pledge or transfer of any Shares, unless there is in effect a
registration statement under the Securities Act covering the proposed
transaction, the holder thereof shall give notice to the Company of such
holder's intention to effect such sale, pledge or transfer.  Each such notice
shall describe the manner and circumstances of the proposed sale, pledge or
transfer in sufficient detail and, if reasonably requested by the Company, shall
be accompanied at such holder's expense by, at Teva’s option, either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transaction may be effected without registration under the
Securities Act, (ii) a "no action" letter from the SEC to the effect that the
proposed sale, pledge or transfer of such Shares without registration will not
result in a recommendation by the staff of the SEC that action be taken with
respect thereto, or (iii) any other evidence satisfactory to counsel to the
Company to the effect that the proposed sale, pledge or transfer of the Shares
may be effected without registration under the Securities Act, whereupon the
holder of such Shares shall be entitled to sell, pledge or transfer such Shares
in accordance with the terms of the notice given by the holder to the Company
provided that the other provisions of this Agreement are complied with and each
transferee agrees in writing to be subject to the terms of this Agreement.  It
is agreed that the Company will not require such a legal opinion or "no action"
letter in any transaction in which such holder distributes Shares to a Permitted
Transferee of such holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Agreement.
 
(c) In connection with the initial public offering of the Company's securities
and upon request of the Company or the underwriters managing such offering of
the Company's securities, Teva agrees not to sell, make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any securities of
the Company, however or whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days but subject to such extension or extensions as may be required by the
underwriters in order to publish research reports while complying with the Rule
2711 of the National Association of Securities Dealers, Inc.) from the effective
date of such registration statement as may be requested by the Company or such
managing underwriters.  Teva further agrees to execute an agreement reflecting
the foregoing as may be requested by the underwriters at the time of the
Company's initial public offering.  The underwriters in connection with such
registration are intended third‑party beneficiaries of this Section 5 and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto.
 
6. Joinder.
 
(a) By executing this Agreement, Teva hereby acknowledges and confirms that it:
(i) has received copies of (A) that certain First Amendment to Series A
Preferred Stock Financing Agreements made as of June 9, 2009 by and among the
Company and the stockholders of the Company who are signatories thereto (the
"Amendment"), (B) that certain Voting Agreement entered into as of September 19,
2008 by and among the Company, the parties listed on Schedule A thereto and the
parties listed on Schedule B thereto (as amended by the Amendment, the "Voting
Agreement") and (C) that certain Right of First Refusal and Co-Sale Agreement
entered into as of September 19, 2008 by and among the Company, the stockholders
listed on Schedule A thereto and the investors listed on Schedule B thereto, as
amended (as amended by the Amendment, the "ROFR Agreement"); (ii) has read and
fully understood the provisions of each of the Voting Agreement and the ROFR
Agreement; and (iii) has had the opportunity of obtaining independent legal
advice with respect thereto.
 
(b) With respect to the Voting Agreement, Teva hereby agrees to be bound by and
subject to all of the terms, provisions and conditions contained in the Voting
Agreement as a "Common Holder" thereunder and agrees to execute and deliver all
documentation reasonably requested by the Company in order for Teva to become a
party to the Voting Agreement in such capacity promptly upon request by the
Company, except that if another holder of Common Stock of the Company holding
more than 3% of the outstanding stock of the Company (on a fully diluted basis)
is released from such holder's obligations under the Voting Agreement, Teva
shall no longer be bound by and subject to the Voting Agreement as a "Common
Holder" thereunder.
 
 
 

--------------------------------------------------------------------------------

 

(c) With respect to the ROFR Agreement, Teva hereby agrees to be bound by and
subject to all of the terms, provisions and conditions contained in the ROFR
Agreement as a "Founder" thereunder and hereby agrees that all Shares purchased
pursuant to this Agreement shall be considered "Founder Stock" (notwithstanding
anything to the contrary in the ROFR Agreement), and Teva further agrees to
execute and deliver all documentation reasonably requested by the Company in
order for Teva to become a party to the ROFR Agreement in such capacity and for
the Shares to be considered "Founder Stock" promptly upon request by the
Company, except that if another holder of Common Stock of the Company holding
more than 3% of the outstanding stock of the Company (on a fully diluted basis)
is released from such holder's obligations under the ROFR Agreement (other than
with respect to stock that has been offered in accordance with the terms of the
ROFR Agreement), Teva shall no longer be bound by and subject to the ROFR
Agreement as a "Founder" thereunder and the Shares purchased pursuant to this
Agreement shall no longer be considered "Founder Stock" under the ROFR
Agreement.
 
7. Miscellaneous.
 
(a) Survival of Warranties.  Unless otherwise set forth in this Agreement, the
representations and warranties of the Company contained in or made pursuant to
this Agreement with respect to Shares issued at a Closing shall survive the
execution and delivery of this Agreement and shall not terminate until the
earlier of (i) three (3) years from the date of issuance of such Shares, (ii)
the closing of a Deemed Liquidation (as defined in the Restated Certificate) or
(iii) the closing of a Qualified IPO (as defined in the Restated Certificate).
 
(b) Successors and Assigns.  The rights and obligations of Teva under this
Agreement may not be transferred or assigned for any reason (whether by
operation of law or otherwise) without the Company's prior written consent.  The
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
(c) Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to principles of conflicts of law.
 
(d) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
(e) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 
 

--------------------------------------------------------------------------------

 

(f) Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing in the English language and shall be deemed
effectively given: (i) when delivered by hand, if personally delivered; (ii)
when delivered by courier, if delivered by commercial courier service; and (iii)
upon confirmation of receipt, if sent by facsimile.  All communications shall be
sent to the respective parties at their address or facsimile number as set forth
in this Section 7(f), or to such facsimile number or address as subsequently
modified by written notice given in accordance with this Section 7(f).  Notice
shall be given as follows:
 
If to the Company:
 
Cocrystal Discovery, Inc.
Attention: Chief Executive Officer
19805 North Creek Parkway
Bothell, WA 98011
Facsimile: (425) 398-7178
 
with a copy (which shall not constitute notice) to:
 
Perkins Coie LLP
Attention: James R. Lisbakken and Mark A. Metcalf
1201 Third Avenue, Suite 4800
Seattle, WA 98101
Facsimile: (206) 359-9000
 
If to Teva:
 
Teva Pharmaceutical Industries Limited
Attention:  General Counsel, Legal Department
5 Basel Street
P.O. Box 3190
Petach Tikva 49131, Israel
Facsimile: 972-3-926-7429


with a copy (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
Attention:  Ira Schreger
666 Fifth Avenue, 26th Floor
New York, NY 10103
Facsimile: (917) 849-5303
 
(g) No Finder's Fees.  Each party represents that it neither is nor will be
obligated for any finder's fee or commission in connection with this
transaction.  Teva agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder's or
broker's fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which Teva or any of
its officers, employees, or representatives is responsible.  The Company agrees
to indemnify and hold harmless Teva from any liability for any commission or
compensation in the nature of a finder's or broker's fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees, or
representatives is responsible.
 
(h) Fees and Expenses.  The Company and Teva shall each bear its own expenses
with respect to the transactions contemplated by this Agreement.

 
 

--------------------------------------------------------------------------------

 

(i) Amendments and Waivers.  Any term of this Agreement may be amended or waived
only with the written consent of the Company and Teva.  Any amendment or waiver
effected in accordance with this Section 7(i) shall be binding upon Teva and
each transferee of the Shares, each future holder of such Shares, and the
Company.
 
(j) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(k) Delays or Omissions.  No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent, or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
(l) Entire Agreement.  This Agreement (including the Exhibits hereto), together
with the Research Agreement and the License Agreement, constitute the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.
 
(m) Termination.  Notwithstanding any provision hereof to the contrary:
 
(i) The obligations of the Company to issue and sell Shares to Teva and the
right of Teva to purchase Shares from the Company pursuant to this Agreement and
the Research Agreement shall terminate and be of no further force and effect
upon the earlier to occur of (A) the date on which Teva or the Company
terminates the Research Agreement pursuant to its terms and (B) the closing of a
Deemed Liquidation (as defined in the Restated Certificate).  Upon such
termination, Teva shall have no right to purchase, and the Company shall have no
obligation to sell and issue, Shares pursuant to the terms of this Agreement or
the Research Agreement.  Following such termination, the parties will continue
to be bound by and subject to Sections 4(h), 4(i), 6 and 7 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

(ii) If such termination occurs due to the closing of a Deemed Liquidation as a
result of which the stockholders of the Company receive cash, stock or other
property in exchange for their shares of Common Stock (in the aggregate,
"Transaction Consideration"), then, so long as the Research Agreement has not
been terminated and Teva is entitled to make an equity investment pursuant to
Section 4.1.1 or 4.1.2 of the Research Agreement, the Company shall make
provision so that Teva shall be entitled to receive, upon exercise of a funding
option pursuant to Section 4.1.1 or 4.1.2 of the Research Agreement, a portion
of the Transaction Consideration that equals the amount it would have received
in such Deemed Liquidation if such funding option had been exercised and shares
of Common Stock issued to Teva, immediately prior to the closing of such Deemed
Liquidation, assuming all such remaining funding options had been exercised.  If
the portion of the Transaction Consideration payable to a holder of Common Stock
for such shares of Common Stock in connection with the Deemed Liquidation is in
a form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company's Board of
Directors and, at its discretion, paid in cash.  In each case the number of
Shares that Teva could have acquired upon exercise of such a funding option
shall be determined in accordance with the provisions of Exhibit B as if such
exercise occurred immediately prior to the closing of the Deemed
Liquidation.  As a condition to receiving the Deemed Liquidation consideration
described in this Section 7(m)(ii), Teva shall execute all agreements and other
documentation required to be executed by other holders of Common Stock in
connection with such Deemed Liquidation and shall be subject, on a comparable
basis, to the same escrow, indemnification and other post-closing claims
procedures as are applicable to other holders of Common Stock.  The Closing
procedures of Section 2 for the exercise of funding options shall be adapted, as
appropriate, for the Closing of the exchange of the funding and portion of the
Transaction Consideration; however, the representations and warranties of the
Company, the Disclosure Schedule and the certification in Section 2(b) shall be
limited solely to the representations and warranties contained in Section 8.2 of
the Research Agreement.
 
(iii) The Company will notify Teva in writing at least thirty (30) days prior to
the closing of a Deemed Liquidation.
 
*   *   *   *   *


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
COMPANY:


COCRYSTAL DISCOVERY, INC.




By:           
Name:           Gary Wilcox
Title:           Chief Executive Officer






TEVA:


TEVA PHARMACEUTICAL INDUSTRIES LIMITED




By:           _____________________
Name:
Title:








By:          ______________________ 
Name:
Title:





Share Purchase Agreement
Signature Page
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Schedule of Investments
 
 
Closing
 
Date of Closing
 
Number of Shares*
   
Share Price*
   
Cash Paid at Closing
 
Initial Closing
_________, 2011
    605,815     $ 12.38     $ 7,500,000.00  
First Target – Second Closing
                    $ 7,500,000.00  
Second Target – First Closing
                    $ 7,500,000.00  
Second Target – Second Closing
                    $ 7,500,000.00  
Third Target – First Closing
                    $ 7,500,000.00  
Third Target – Second Closing
                    $ 7,500,000.00  
TOTAL:
                    $ 45,000,000.00  

                      

* Determined pursuant to Exhibit B (except with respect to Initial Closing).


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
I.  
Purchase Price per Share; Number of Shares

 
A.  
Purchase Price per Share.  The purchase price per Share for the Shares purchased
at a Closing shall be equal to the quotient of (1) the Valuation with respect to
such Closing, divided by (2) the Outstanding Equity as of immediately prior to
such Closing, rounded to the nearest cent.

 
B.  
Number of Shares.  The number of Shares purchased in a Closing shall be equal to
the quotient of (1) the Aggregate Purchase Price for such Closing, divided by
(2) the purchase price per share for such Closing determined pursuant to
paragraph I.A above, rounded down to the nearest whole share.

 
C.  
Fractional Shares.  No fractional Shares shall be issued in any Closing, and any
amount of the Aggregate Purchase Price for such Closing left over after the
rounding down described in paragraph I.B above shall be retained by the Company.

 
 
II.  
Determination of Purchase Price per Share, Number of Shares

 
A.  
The Company shall determine the purchase price per Share and the number of
shares for the Shares to be purchased at a Closing pursuant to Section I above,
which determination must be provided to Teva not later than the Company's
provision of the preliminary, updated Disclosure Schedule for such Closing to
Teva pursuant to Section 2(a)(ii)(B), 2(a)(iii)(B), 2(a)(iv)(B), 2(a)(v)(B) or
2(a)(vi)(B), as applicable.

 
B.  
The Company's determination of the purchase price per Share and the number of
Shares shall be subject to Teva's approval of such determination, which shall
not be unreasonably withheld or delayed.

 
In the event of a Deemed Liquidation for which Section 7(m)(ii) of this
Agreement is applicable, references in the above Sections I and II to "Closing"
shall mean immediately prior to the closing of the Deemed Liquidation.
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3(d)



 
EXHIBIT C

 
 
"Agreement" shall have the meaning set forth in the preamble.

 
 
"Aggregate Purchase Price" with respect to a Closing means the dollar amount set
forth opposite such Closing on Exhibit A under the column "Cash Paid at
Closing".

 
 
"Annual Financial Statements" shall have the meaning set forth in Section
3(g)(i).

 
 
"Balance Sheet" shall have the meaning set forth in Section 3(g)(i).

 
"Board of Directors" shall mean the Board of Directors of the Company.
 
 
"Bylaws" shall mean the Bylaws of the Company, as amended from time to time.

 
 
"Closing" shall have the meaning set forth in Section 2(a).

 
 
"Company" shall have the meaning set forth in the preamble.

 
 
"Common Stock" means the Company's Common Stock, $0.0001 par value per share.

 
 
“Confidential Information” shall have the meaning set forth in Section 7(l).

 
 
"Control" means the possession, directly or indirectly, of the power to direct,
or to cause the direction of, the management or policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

 
 
"Disclosure Schedule" shall have the meaning set forth in Section 3.

 
 
“ERISA” shall have the meaning set forth in Section 3(t).

 
"Financial Statements" shall have the meaning set forth in Section 3(g)(i).
 
 
"First Target" shall have the meaning set forth in the Research Agreement.

 
 
"GAAP" means generally accepted accounting principles in the United States.

 
 
"Initial Closing" shall have the meaning set forth in Section 2(a)(i).

 
 
"Initial Investment" shall have the meaning set forth in the Research Agreement.

 
 
"Intellectual Property" means all intellectual property rights, including but
not limited to: (a) all inventions, materials, compounds, compositions,
substances, methods, processes, techniques, know-how, technology, data,
information, discoveries and other results of whatsoever nature, whether or not
patentable, and any Patents, copyrights, proprietary intellectual or industrial
rights directly or indirectly deriving therefrom; (b) all works of authorship,
regardless of copyrightability, all compilations and all copyrights; and (c) all
trade secrets, confidential information and proprietary processes.

 
 
"Investors Rights Agreement" means the Company's Investors Rights Agreement
entered into as of September 19, 2008 by and among the Company and the other
parties identified therein, as amended from time to time.

 

 
 
 

--------------------------------------------------------------------------------

 

 
"Material Adverse Effect" shall mean a material adverse effect on the financial
condition, business, assets or results of operations of the Company, excluding
any effect resulting from (A) changes in GAAP or changes in the regulatory
accounting requirements applicable to any industry in which the Company
operates, (B) changes in the financial or securities markets generally or
changes in the general economic or political conditions in the United States or
abroad, (C) changes (including changes of applicable law) or conditions
generally affecting the industry in which the Company operates, except in the
event that such change has a disproportionate effect on the Company, and (D)
acts of war, sabotage, terrorism or natural disasters.

 
 
"Outstanding Equity" means all shares of Common Stock outstanding, assuming
conversion of all outstanding shares of Preferred Stock into Common Stock in
accordance with the Restated Certificate.

 
 
"Permitted Transferees" shall mean any Person directly or indirectly through one
or more intermediaries, Controlling, Controlled by, or under common Control with
such Person.

 
 
"Person" means any individual, partnership, corporation, limited liability
company, trust or other entity.

 
 
"Plan" shall have the meaning set forth in Section 3(d).

 
 
"Preferred Stock" means the Company's Preferred Stock, $0.0001 par value per
share.

 
 
"R&D Program" shall have the meaning set forth in the Research Agreement.

 
 
"Research Agreement" shall have the meaning set forth in the recitals.

 
 
"Restated Certificate" shall mean the Amended and Restated Certificate of
Incorporation of the Company, as amended from time to time.

 
 
"ROFR Agreement" shall have the meaning set forth in Section 6(a).

 
 
"Second Investment" shall have the meaning set forth in the Research Agreement.

 
 
"Second Target" shall have the meaning set forth in the Research Agreement.

 
 
"Securities Act" shall have the meaning set forth in Section 3(f).

 
 
"Series A Preferred Stock" means the Company's Series A Preferred Stock, $0.0001
par value per share.

 
 
"Shares" shall have the meaning set forth in the recitals.

 
 
"Teva" shall have the meaning set forth in the preamble.

 
 
"Third Target" shall have the meaning set forth in the Research Agreement.

 
 
"Valuation" means the dollar amount set forth opposite such Closing in the table
below under the column "Valuation":

 

 
 
 

--------------------------------------------------------------------------------

 



 
Closing
Valuation
Initial Closing
$125,000,000
First Target – Second Closing
$175,000,000
Second Target – First Closing
$175,000,000
Second Target – Second Closing
$225,000,000
Third Target – First Closing
$225,000,000
Third Target – Second Closing
$275,000,000



 
"Voting Agreement" shall have the meaning set forth in Section 6(a).



 